ORDER ON MOTION TO VACATE SUPERSEDEAS.
This cause having been submitted to this Court on the motion of appellee for an order vacating the supersedeas herein unless appellant shall give and file an approved new supersedeas bond, with good and sufficient sureties thereon, conditioned and approved in accordance with law and the order of the circuit judge fixing the amount and condition thereof, and this cause having been referred by this Court to the circuit judge for an examination into the sufficiency of the sureties on the present supersedeas bond on file herein, and said Circuit Judge (Hon. Paul D. Barns), having reported to this Court that he has investigated the sufficiency of the sureties on said bond and has found that they are insufficient, it is thereupon:
Considered and Ordered by this Court that the supersedeas now in force in this cause be and the same is hereby vacated and set aside unless the appellant herein shall give, or cause to be given, a new supersedeas bond, executed, conditioned and approved in accordance with law and the order of the circuit court heretofore entered fixing the terms and conditions of said bond, said new bond to be given and filed within fifteen days from the date of the making of this order, and a certificate to that effect executed by the clerk of the circuit court, filed in this Court to evidence the same within five days after the expiration of the fifteen-day period aforesaid, provided, that nothing in this order shall operate to release either the principal or sureties on the bond now on file herein from their liability on said bond up till and including the expiration of the time herein fixed for the filing of a new supersedeas bond.
It is so ordered.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur. *Page 775